Callahan, J.
(dissenting). The provision of the ordinance (Ordinances of the City of New York, art. 14, chap. 23, § 164) to the effect that chains need not be in place at night if a fight *560is burning, clearly indicates that the purpose of the statute is to protect pedestrians against falling down the steps in the darkness. The construction placed on the ordinance by the majority of the court would mean that the cellar entrance need not be guarded with chains at night if artificial light is supplied but would require it to be so guarded in the daytime when there was natural fight. I cannot agree with such construction. The language of the section plainly, indicates otherwise.
A comparison of section 164 with section 161 of article 14 is in no wise helpful as the physical differences between an areaway open at the top in which there are no steps and one in which steps exist are quite apparent.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.